Citation Nr: 1724348	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  13-25 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a left knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, Howard J. Tate


ATTORNEY FOR THE BOARD

R. Ballard Jr., Associate Counsel
 

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appellant is a Veteran who served in the Navy from July 1958 to July 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran provided testimony at a May 2015 hearing before a Veteran's Law Judge of the Board. A transcript of the hearing is associated with the claims file.

The Board finds that the AOJ has substantially complied with all remand instructions from the May 2016 Board remand. Stegall v. West, 11 Vet. App. 268, 270-71 (1998). 


FINDING OF FACT

A left knee disability did not manifest in service and is not attributable to service; arthritis of the left knee did not manifest to a compensable degree within one year of discharge from service.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Duty to Notify

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In July and November 2009 pre-rating decision letters, the RO notified the Veteran of the evidence needed to substantiate the claim for service connection. These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). Thus, VA has satisfied its duty to notify. 

Duty to Assist 

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO has associated the Veteran's service personnel and treatment records, VA examination records, private medical records, and lay statement from both the Veteran and his spouse with the claim file. 

In December 2009 the Veteran requested that VA procure private treatment records documenting his knee disabilities from several medical providers. The AOJ successfully collected private treatment records from all but two medical providers. For Dr. H., the AOJ sent the Veteran a letter that requested he provide the correct address. However, in March 2010, the Veteran indicated that he did not know Dr. H's address, believed that she might be either deceased or retired, and stated he was not sure he could remember the correct spelling of her name; he further stated that VA should not continue pursuing collection of those records given the circumstances. Additionally, the AOJ attempted to collect treatment records from Dr. K., but was informed by an employee that a Dr. K. had never worked for the medical group identified by the Veteran, and while they did have the Veteran's name in their files, they did not have any medical records associated with it. The Veteran was informed of this fact in a May 2010 letter. 

The Board acknowledges that in August 2013, February 2016 and March 2017 statements the Veteran provided the names and addresses of several service members who witnessed his in-service injuries. The Veteran has asserted that VA should have attempted to contact these individuals. VA's duty to assist includes making reasonable efforts to obtain relevant records from VA or other Federal departments or agencies that have been adequately identified by the Veteran. 38 U.S.C. § 5103A(c)(1); 38 C.F.R. § 3.159(c)(2)-(3) (2016). These records may include, inter alia, non-military records and military and VA medical records. 
38 U.S.C. § 5103A(c)(1); 38 C.F.R. § 3.159(c)(2)-(3). The duty to assist is not triggered if the claimant does not adequately identify outstanding records or if VA concludes that it would not be reasonable to attempt to obtain the identified records. See, e.g., Loving v. Nicholson, 19 Vet.App. 96, 103 (2005) (explaining that section 5103A "require[s] that the claimant adequately identify relevant records that the claimant wishes the Secretary to obtain"); Gobber v. Derwinski, 2 Vet.App. 470, 472 (1992) ("In connection with the search for documents, th[e] duty [to assist] is limited to specifically identified documents that by their description would be facially relevant and material to the claim."); Molitor v. Shulkin, No. 15-2585, 2017 U.S. App. Vet. Claims LEXIS 834, at *17 (Vet. App. June 1, 2017). Here, the Veteran has not identified outstanding records; essentially he has requested that VA reach out to the individuals he has named and solicit testimony/ statements from them to corroborate his own statements regarding his in-service injury. This falls outside of VA's duty to assist; VA has a duty to assist in obtaining identified documents, not to solicit information for the creation of future documents. Also, in light of the fact that the Veteran could have reached out to these individuals himself, VA finds the request to contact these individuals unreasonable.

At his May 2015 Board hearing, the Veteran testified that he was accidentally stabbed in his left knee with a switchblade some time in 1961 and that he sought treatment at the VA Medical Center (VAMC) or Hospital near Hartford, Connecticut. However, in previous statements the Veteran indicated that the injury occurred in 1960. Thus, only January- December 1960 medical records were requested from the VA Connecticut Healthcare System. A negative response was received for said records. In response to the Veteran's testimony, the claim was remanded and second and third request were made to the VA Connecticut Healthcare System in June and November 2016, respectively, for records from 1961. A response was received in November 2016, indicating that a thorough search of the VA Connecticut Healthcare System archive books between 1960 and 1980 revealed no record for this Veteran. 

 No other relevant records have been identified, nor are any records outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). The Veteran was provided with a VA examination in January 2016. The examination was adequate because the examiner considered and addressed the Veteran's contentions, conducted thorough medical examinations of the Veteran, and provided clear conclusions with supporting data and reasoned explanations. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

II. Law and Analysis

At the outset, the Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disabilities were incurred while engaging in combat.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004. 

With chronic diseases shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b). The Court has established that 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 38 U.S.C.A. § 1101. With respect to the current appeal, that list includes arthritis. See 38 C.F.R. § 3.309(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a). However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service. See 38 C.F.R. § 3.307.

The Veteran contends that he is entitled to service connection for a left knee disability. At his May 2015 hearing the Veteran described an in-service injury to both his left and right knees. He stated that he was working as a metalsmith and hydraulics crewmember on an aircraft carrier and that in one incident a plane's wing would not fold. He stated that he had to manually help force the wing to fold by jumping up and down on it. Once the wing began to fold, he was knocked to his knees. He stated that he never sought medical care while in service, but immediately following service he had problems with his knees multiple times and even had to miss work as a result. The Veteran's testimony was consistent with his November 2009 statement and was corroborated by his spouse's March 2016 statement. The Veteran also testified regarding a subsequent incident in which he was accidentally stabbed in his left knee with a switchblade. The Veteran testified that, to his recollection, these events happened within 6 months of each other. His testimony was substantially consistent with his October 2011 statement. 

The Veteran has a currently diagnosed disability. Medical treatment records from J. R., M.D. (Dr. R.) dated February 2003 indicate that the Veteran had a medial and lateral meniscus tear in his left knee. Records from Dr. R. dated November 2006 indicate that the Veteran had a displaced meniscal flap as well as synovitis and joint effusion. Medical records from Dr. R. dated July 2008 indicate that the Veteran has patellofemoral arthrosis. Furthermore, the Veteran was afforded a VA examination in January 2016. The examiner found that the Veteran had a meniscal tear and osteoarthritis in the left knee with a diagnosis date of 2003. Thus, the first element of service connection is satisfied. Shedden, 381 F.3d 1163. 

The Board also finds that the Veteran has sufficiently proven the second element, in-service incurrence. Id. While the Veteran's service treatment records are negative for any left knee treatment or complaints, the Board notes that this is consistent with his hearing testimony that he did not report the injury. The Board also notes that on the Veteran's June 1962 separation physical, his lower extremities are indicated as "normal." However, the Board finds the Veteran's lay statements as to his in-service injuries to his knees both competent, because they reflect factual events that are directly within the Veteran's ability to observe, and credible, because the Veteran's lay statements have been consistent over time and there is on affirmative evidence to the contrary. For those same reasons, the Board also finds that the Veteran's spouse's lay statements regarding post-service knee pain to be both competent and credible. Thus, the Veteran's testimony provides competent and credible lay evidence of a potentially related in-service injury/event. Therefore, the second element of service connection is satisfied. Shedden, 381 F.3d 1163.

However, the Board finds that the there is insufficient medical information to establish the third element, a medical nexus between the current disability and the in-service injury. In fact, the January 2016 VA medical opinion provides strong probative evidence against the finding of a nexus between the two. The examiner opined that the Veteran did not seek medical care at the time he was injured on the aircraft carrier and the stabbing injury only resulted in sutures, according to the Veteran's testimony. In both instances, the Veteran was not restricted from duty. The earliest documented knee problems in the record are dated April 2002, where the Veteran was diagnosed with calcific tendinitis with possible fracture of bone spur in the left knee; X-rays at that time were otherwise normal. This diagnosis came nearly 40 years after the Veteran was discharged from service. The examiner also pointed out that the Veteran's private orthopedic records from the early to mid 2000s show that he was only beginning to develop arthritis at that time, when he was in his early to mid 60s. The Veteran has also had multiple post service injuries. These injuries include an incident in 2003 when he felt a popping sensation in his left knee while running and was found to have a meniscal tear. He also had a fall in 2008 on the left knee during an ice storm in December. The Veteran also reported, both to the examiner and in his hearing testimony, that his right knee was injured yet again in 2011 when he was hit by a car and that an additional surgery was required thereafter. The examiner found that it is less likely than not that the Veteran's current left knee condition is a result of the injuries during service. 

The Board acknowledges Dr. R.'s November 2006 findings that the Veteran has mild thickening scarring of the medial collateral ligament "consistent with old trauma." However, Dr. R. never identified what the "old trauma" was. Additionally, this was not noted until some 40 years after service. 

Finally, with respect to the diagnosed osteoarthritis and patellofemoral arthrosis, there is no indication that the disability first manifested in service or within one year of any service. Arthritis was not "noted" during service and the normal service records establish that he did not have characteristic manifestations of the disease process during service or within one year. Rather, the record reflects that degenerative arthritis was manifest in 2003. Furthermore, the Veteran's various post service injuries discussed above indicate that his current disabilities are clearly attributable to intercurrent causes. Thus, we conclude that arthritis was first manifested years post service and that there is no nexus to service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection for a left knee disability. The benefit-of-the-doubt doctrine is therefore not for applicable, and the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 128.








ORDER

Entitlement to service connection for left knee disability is denied.


____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


